When the opinion in the case of Reynolds v. IndustrialCommission, 88 U. 186, 27 P.2d 28, was handed down I concurred therein solely upon the ground that I thought the case of Bamberger Coal Co. v. Industrial Commission, 66 Utah 203,240 P. 1103, was controlling. While the Bamberger Case is not referred to in the Reynolds Case, the two cases were so nearly analogous that at that time I felt bound by the decision in the Bamberger Case. The Reynolds Case was handed down by this court on November 23, 1933. Since that time the case of Hammond v.Industrial Commission, 84 Utah 67, 34 P.2d 687, has been handed down; the latter case being decided July 16, 1934. I concurred in the Hammond Case believing that the doctrine there presented was more in accordance with the spirit of the Industrial Act (Comp. Laws 1917, § 3061 et seq., as amended), and came nearer doing justice to injured employees subject to the act than did the rule laid down in the Bamberger Case, and I therefore concurred in the case of Hammond v. IndustrialCommission. I am of the opinion that the doctrine laid down in the Hammond Case is controlling in this case, and I therefore think the order of the commission denying compensation should be vacated and the cause remanded.